Filed 11/24/20 P. v. Lopez CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                    B297094

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. PA089086)
           v.

 HECTOR LOPEZ,

           Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael Terrell, Judge. Affirmed.
      Robert E. Boyce, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Thomas C. Hsieh, Deputy
Attorneys General, for Plaintiff and Respondent.
                       _____________________
      Hector Lopez was charged with first degree murder for the
death of Michelle Malander. The information further alleged he
personally used a deadly and dangerous weapon in the killing. The
jury convicted Lopez of second degree murder and found the deadly
and dangerous weapon use allegation to be true.
       Because this case involved domestic violence, Evidence Code1
section 1109 permitted the prosecution to introduce evidence of
Lopez’s prior acts of domestic violence against Malander (her
hearsay statements involving Lopez’s abuse but we hold that they
weren’t admissible), and evidence of her injuries in order to prove
his propensity to commit the charged offense.
       On appeal, Lopez argues the trial court prejudicially abused
its discretion by admitting evidence of the following: Malander’s
hearsay statements involving Lopez’s abuse; photos of her injuries;
and uncharged prior acts of domestic violence. Lopez also argues
the trial court erred by refusing defense counsel’s request for a jury
instruction on the lesser-included offense of involuntary
manslaughter. We affirm.
       The trial court did not abuse its discretion by admitting
evidence of prior acts of domestic violence and evidence of
Malander’s injuries. The evidence was relevant and not unduly
prejudicial. The trial court also did not err by refusing to instruct
on the lesser included offense of involuntary manslaughter.
However, the trial court did err by admitting Malander’s hearsay
statements, but the error was harmless.




      1Subsequent undesignated statutory citations are to the
Evidence Code.



                                  2
       BACKGROUND AND PROCEDURAL HISTORY
A.     Factual Background
       Lopez and Malander lived in a motorhome behind a house
rented by Maribel Gamez. Gamez rented her home from Lopez’s
uncle. After an extensive history of domestic violence, spanning
more than a decade, Lopez killed Malander one evening in this
motorhome by the use of a sharp instrument inflicting a fatal
puncture wound to her skull.
       1.    Domestic Violence Incident Observed Two Months Prior
             to the Murder
       Gamez testified she witnessed the following about two
months prior to Malander’s murder. Gamez heard a noise and
when she looked out of her window she saw Malander running.
Lopez caught up to Malander, pulled her hair, and kicked her.
Gamez approached the couple and told them to calm down—
Gamez’s children were watching. Gamez saw no injuries on Lopez,
but noticed Malander was bleeding from her nose and mouth.
Gamez asked Malander if she should call the police, but Malander
said, “No,” explaining she was afraid Lopez would retaliate and
hurt her even more. So Gamez washed Malander’s face and offered
to let her stay the evening in her home. Malander again refused,
explaining that Lopez would retaliate if she was seen speaking to
other people. When Gamez asked Lopez about the incident, Lopez
said it was Malander’s fault that he hit her.
       2.    The Murder
       The murder occurred late in the evening on June 22, 2017, or
in the early morning on June 23. Gamez was at home and heard a
woman screaming. When she went outside to throw out the trash,
Lopez asked to borrow her cell phone to call the police. He said “his
wife had drank and had passed out.” Gamez gave Lopez her cell




                                  3
phone, Lopez dialed and spoke, but Gamez did not hear the
conversation. Lopez then returned the cell phone and left.
       Lopez came back to speak with Gamez a second time, and
again explained he needed her phone to call “an ambulance.”
Gamez responded that Lopez already called them, but Lopez said:
“Dial again because it’s an emergency.” Gamez gave Lopez her
phone, Lopez dialed again, but Gamez did not hear Lopez speak to
the operator.
       Lopez left and returned a third time, again asking Gamez to
call 911. Gamez gave her phone to her 12-year-old son and asked
him to call 911. She thought Lopez was frightened.
       Gamez’s son did not know how to dial correctly, handed
Gamez the phone, and the operator told Gamez that the previous
caller “was not giving the address.” Gamez gave the operator the
address and the operator asked her to check to see if Malander was
breathing. Gamez went to the motorhome, still holding her phone,
and Lopez took the phone away from her when Gamez lifted the
curtain inside the motorhome to check on Malander. She saw
Malander sitting in a chair with her eyes open, not breathing, and
bleeding from her left temple.
       Gamez heard Lopez say to Malander, “Mamacita, I love you
and I will not do this to you again.” Gamez and Lopez exited the
motorhome and Lopez ran toward the ambulance.
       Gamez called Lopez’s mother, Meztli Papalotl. When
Papalotl arrived, paramedics were at the scene. When Papalotl
asked Lopez what happened, he said Malander fell in the trailer; he
did not say anything about Malander hitting her head.




                                 4
      Around 12:30 a.m., Lopez drove to Lucille Malander’s house,
who was Malander’s mother.2 He shook her awake and said, “Get
up. Get up. It’s Michelle and this time it’s really bad.” Lucille
exited her home and joined Papalotl in a vehicle waiting outside,
and they drove to a nearby hospital.
       Nothing was said in the car ride to the hospital. When Lucille
asked Lopez what happened to her daughter, Lopez did not answer.
Lucille never saw Lopez cry, nor did she ever get an explanation
from him as to why her daughter died.
       Rachael Johnson, Malander’s sister, arrived at the hospital.
When Johnson asked Lopez what happened, Lopez told her, “I
didn’t do anything to her. I wouldn’t do anything. I love her.”
Johnson testified that Lopez appeared nervous, but not crying.
Lopez told Johnson that he and Malander had been drinking, that
Malander could not control how much she drank, and that she fell
accidentally.
       Police arrived at the hospital a few hours later, around
3:40 a.m. Officer Sergio Moreno spoke with Lopez. Lopez said that
he and Malander were “drinking margaritas [outside] because it
was a hot night.” Lopez at first said that when they were done
drinking, Malander walked into the motorhome first, but then
stated, “No, no, no. Wait. I walked in first.” And after he walked
in first, Malander fell backwards and hit her head. Lopez was not
sure whether she hit her head on the ground or on the building
beside the motorhome. Lopez said Malander then immediately fell
unconscious. Lopez added he then called 911 and administered
CPR until the ambulance arrived.



      2Since the mother and the victim share the same last name,
we refer to the mother by her first name for ease of reading.



                                 5
      Officer Moreno testified Lopez appeared nervous and avoided
eye contact. Lopez repeatedly insisted he had never drunk alcohol
before that evening, and that he only drank that evening because it
was hot.
      Lopez was arrested at the hospital.
      3.     The Investigation
      Detective Gabriel Bucknell responded to the crime scene later
that morning around 9:00 a.m. He observed the inside of the
motorhome was cluttered and showed signs of a struggle. He saw a
shattered mirror, and the pieces of the mirror were on the floor and
even outside the motorhome. He also saw a broken remote control.
Trace amounts of blood were on the floor and clothing was strewn
about. Outside the motorhome, he noticed a table was set up with
some tools. A screwdriver was among the tools, but it was not
bloody and did not appear out of place. A hammer was lying on the
ground next to the table.
      Dr. Timothy Dutra, a deputy medical examiner, performed
the autopsy. He determined Malander died of a penetrating stab
wound to the side of her head: the wound was about two inches
deep. Dr. Dutra opined the fatal stab was caused by a screwdriver.
He testified the stab wound could not have been caused by falling to
the ground, or falling and hitting the corner of a countertop or
cabinet.
      On cross-examination, Dr. Dutra testified it was “possible”
that the stab wound could have been caused by falling on a nail
sticking out of the wall or the floor. But after Dr. Dutra was shown
several photographs of the crime scene, he could find nothing in
those pictures that could account for the particular kind of wound
that was inflicted to Malander’s head. Nor did anyone else testify
there was a protruding object at the scene of the murder that could
have caused the wound.




                                 6
     Malander had bruises and abrasions all over her body. Dr.
Dutra testified that these bruises had been recently inflicted.
Traces of alcohol and THC were found in Malander’s system.
B.     Charges, Trial, and Sentencing
       1.    Charges
       A single-count information charged Lopez with murder in the
first degree. (Pen. Code, § 187, subd. (a).) The information further
alleged Lopez personally used a deadly and dangerous weapon.
(Id., § 12022, subd. (b)(1).)
       2.    Evidence of Prior Acts of Domestic Violence and the
             Trial Court’s Rulings
       The prosecutor filed a trial brief in which she advised the trial
court she was seeking to introduce evidence of Lopez’s prior acts of
domestic violence against Malander. One of the occurrences was a
May 17, 2008 incident which was reported to the police. The
prosecutor also sought to introduce evidence from several witnesses
who would testify that they saw injuries on Malander, along with
Malander’s statements that Lopez inflicted the injuries.
       The prosecutor argued that the prior acts of domestic violence
were relevant to explain Malander’s conduct, to prove her state of
mind (that she was afraid of Lopez), to prove Lopez’s motive to kill,
and to rebut any assertion that Malander’s killing was an accident.
The prosecutor asserted that Malander’s hearsay statements were
admissible under sections 1250, subdivision (a) (declarant’s then-
existing state of mind, emotion or physical sensation offered to
prove or explain declarant’s conduct where it was at issue), 1251
(similar provision), and 1252 (hearsay statement inadmissible if
made under circumstances indicating lack of trustworthiness). The
prosecutor also asserted Malander’s statements were admissible
nonhearsay offered as circumstantial evidence of the declarant’s
state of mind and the state of mind of the listener.



                                   7
       In a section 402 pretrial hearing, the trial court, defense
counsel, and prosecutor discussed the prior acts and hearsay
evidence. We now review this evidence and indicate the trial court’s
rulings.
              a.     Zonia Sermeno
                     i.    Statements
       Zonia Sermeno knew Malander since they were children. She
said Malander was her best friend. They were also coworkers at an
emergency medical call center from 2013 to 2017.
       Malander told Sermeno that Lopez was an abusive person.
Sermeno would see Malander come to work, “three, four times out
of the week . . . [a]nd during the day, four, five times [Sermeno]
would catch [Malander] crying.”
       About a year before Malander was murdered, she showed up
to work and told Sermeno she “got to show you something.”
Malander took Sermeno into the bathroom, took off her pants, and
Sermeno “saw bruising in between [Malander’s] thighs.” Malander
said Lopez held her down and raped her.
       On another incident, Malander called Sermeno on a Friday
night and asked if Sermeno would come with her to the emergency
room. Sermeno said of course she would. Malander said: “He just
broke my wrist. Can you go with me?” Malander added: “Let me
see if he falls asleep. I can’t—I can’t leave.” Sermeno never heard
back from Malander, and later the next day Malander appeared at
work with her bone “sticking out of her wrist.”
       Sermeno told Malander multiple times that she should leave
Lopez. Malander explained that she could not, because she was
afraid he would kill her and afraid that she would never see her son
again—Lopez’s mother had custody of their son. Malander told
Sermeno to tell no one about the abuse.




                                 8
       Malander told Sermeno that she had to leave work on time or
she would get in trouble with Lopez. Malander had to check in with
Lopez every 15 to 20 minutes. At times, Lopez made Malander
leave work early.
                    ii.   Objections and Ruling
       Lopez’s counsel objected to the admission of Malander’s
hearsay statements to coworkers and family members, asserting
they did not fall within the hearsay exceptions identified by the
prosecutor, and were also inadmissible under section 352 because
some of the statements were prejudicial and irrelevant.
       Lopez’s counsel argued that Sermeno’s testimony about
Malander’s statements that Lopez held her down and raped her
were inadmissible under section 352. Counsel further argued that
the rape was inflammatory and the jury’s focus would turn from the
facts of the case to the asserted rape.
       Lopez’s counsel also argued that Malander’s statements that
Lopez made her “check in” with him multiple times a day
constituted multiple levels of hearsay without an appropriate
exception and was inadmissible under section 352.
       The prosecutor responded that the rape was relevant to show
that Lopez exerted control over Malander, and that the rape and
her visible injuries showed she was in fear of him. The prosecutor
argued that Malander’s statements about checking in with Lopez
were admissible to show Lopez’s motive and her fear. The
prosecutor argued Malander’s fear and mental state were at issue
because Lopez had told multiple persons that the killing was an
accident. The statements about checking in were also relevant to
explain Malander’s conduct.
       The trial court overruled counsel’s objections to Sermeno’s
testimony.




                                9
            b.     Rachael Johnson
                   i.    Statements/Documents
       Johnson also worked at the emergency medical call center.
She testified that Lopez and Malander started dating when
Malander was about 16 years old. Sometime within the first two
years of that relationship, Johnson saw Lopez pull Malander’s hair
and slap her.
       Johnson also saw Malander’s broken wrist, testifying: “She
had a bone popping out here, and she kept saying she had to go get
it looked at. She never went to get it looked at, so it stayed that
way.”
       About six months prior to her murder, Malander told Johnson
that Lopez had an affair with another woman but Malander was
afraid to leave him. Johnson discovered evidence of the affair on
Lopez’s Facebook page. Malander also told Johnson that Lopez had
raped her.
       The trial court admitted three notes from Lopez to Malander
that Johnson had found in the motorhome after Malander’s death.
In one card dated February 15, 2008, Lopez wrote “em [sic] sitting
here in the car crying thinking about how bad I hurted you.” The
card concludes with the promise, “I’m gonna perfect my-self and
check my-self in not hitting you no more.” In a letter, Lopez wrote,
“this time I learn the true meaning of not touching u in . . . any
hitting way.” In another card, Lopez wrote, “There is no reason to
hit a woman especially if she didn’t do anything to hurt you!!” “I
will come to you and say sorry, but if you speak I will hit you,” and
“I hit Michelle just because I think she is stupid compared to me.”
                   ii.   Objections and Ruling
       Lopez’s counsel objected on “[section] 352 grounds, multiple
hearsay grounds” to Johnson’s testimony about Malander’s
statements to Johnson and Johnson’s observations on Facebook




                                 10
confirming Lopez’s affair. The trial court ruled that Malander’s
statements that she confronted Lopez about an affair was
admissible.
              c.    Lucille Malander
                    i.     Statements
       Lucille was the office manager at the emergency medical call
center where Malander worked. Lucille testified that Malander and
Lopez started dating when Malander was 16 years old and had a
son together about a year and a half later. Lopez’s mother,
Papalotl, took custody of the boy when he was about nine months
old due to domestic violence in the Malander-Lopez household.
       Lucille saw injuries on Malander on two occasions. Once, she
saw Malander with a missing front tooth. Malander initially
claimed that she knocked out her tooth from tripping, then later
said Lopez had knocked her tooth out. Another time, Michelle saw
Lopez strike Malander with nunchucks.
       When Lucille told her daughter to leave Lopez, Malander said
if she tried, Lopez “would kill her whole family.”
       Lucille also testified that Malander would often call in sick to
work, and she knew the reason was that there had been violence
between Malander and Lopez.
                    ii.    Objections and Ruling
       Lopez’s counsel objected to the testimony of any witnesses
speculating that Malander called in sick to work because Lopez had
beaten her. Counsel also objected to Lucille testifying about “all
sorts of hearsay stories about things that may have happened or
didn’t happen.”
       The trial court ruled that Lucille’s testimony could not be
“just a generalized he’s always hitting her,” but had to be about
specific incidents.




                                  11
            d.     Yessica Garcia/Meztli Papalotl
                   i.     Statements
       Yessica Garcia knew Malander since they were children.
Garcia testified that Malander was around 17 years old when she
started dating Lopez. On two or three occasions, Malander told her
that Lopez was very abusive and would hit her. The second time
that Malander told Garcia about the abuse, Garcia went to look for
Lopez because she wanted to beat him up. Malander followed
Garcia and told her to let it be. Garcia could not find Lopez. The
third time, Garcia saw a bruise on Malander’s left wrist. Garcia
tried to lift up Malander’s sleeve, but Malander pulled away.
Garcia stopped talking to Malander; Garcia told her “I can’t hear
this and you’re not doing anything to leave him.” Garcia was afraid
for Malander’s safety.
       Papalotl testified that she took custody of Lopez’s and
Malander’s son when he was about a year old because they
constantly argued and were homeless. Papalotl did not see physical
violence between the two of them. Papalotl told Malander to leave
Lopez if he was not good to her. Malander responded that she knew
how to handle Lopez. Papalotl told the police that Lopez and
Malander had a violent relationship. Lopez became aggressive
when he drank.
       Garcia offered a different account of why Papalotl took
custody of the boy. She would testify that Lopez was so jealous of
the child that he did not permit Malander to breastfeed her son.
                   ii.    Objections and Ruling
       Lopez’s counsel objected on hearsay, relevance and section
352 grounds to Garcia’s testimony recounting Malander’s
statements of why Malander gave up her baby.
       The trial court ruled that “[t]he fact that the baby was given
up because of domestic violence” was relevant and admissible. The




                                 12
court also ruled that evidence that Lopez was jealous of the baby as
relevant to prove the state of mind of both Lopez and Malander if
supported by adequate foundation, but that any details, such as
Lopez becoming jealous when Malander was breastfeeding, were
inadmissible under section 352. This ruling also applied to
Papalotl’s testimony to the same facts.
              e.   May 17, 2008 Arrest
       Detective Glenn Jackson testified that on May 17, 2008, he
responded to a 911 call involving a domestic violence incident in a
Rite-Aid parking lot. Malander told the detective that she and
Lopez had gotten into an argument inside their van about his
drinking. Malander had told Lopez to sober up because they were
going to her parent’s home to visit their child. Lopez became upset,
told Malander “you can’t tell me what to do,” and pinned her to the
floor of the van. Detective Jackson could not locate Lopez at the
scene. Detective Jackson noticed bruising on Malander’s right arm.
She said that Lopez had hit her 20 times in the past. Lopez was
later arrested for this incident, but the arrest did not result in a
conviction.
       Lopez’ counsel objected to the officer’s testimony describing
the May 2008 domestic violence incident, arguing that it was too
long in the past to be probative, having taken place 10 years prior to
the charged murder. The prosecutor responded that she intended to
only present the testimony of the arresting officer, who would
testify as to Malander’s spontaneous statements. The prosecutor
further argued the incident was crucial because it was the only
report that Malander made to the police, and multiple witnesses
would testify that Malander never made any additional reports
because Lopez had threatened to kill her.
       The trial court ruled the incident was admissible because
section 1109 was “designed for this purpose.”




                                 13
      3.      The Trial Court’s General Limiting Instruction
      The trial court instructed the jury with CALCRIM No. 303 as
follows: “During the trial, certain evidence was admitted for a
limited purpose. Specifically, Maribel Gamez, Rachael Johnson,
Lucille Malander, Zonia Ser[meno] and Yessica Garcia all testified
about statements the victim Michelle Malander made to them
concerning domestic violence. You may consider those statements
by the victim only as evidence of the victim’s then existing state of
mind, emotion or physical sensation, and for no other purpose.”
      4.      Defense Evidence
      Lopez did not present any affirmative evidence on his behalf.
      5.      Conviction and Sentencing
      Lopez was found guilty of second degree murder, and the jury
found the personal deadly and dangerous weapon use allegation
true. The court sentenced Lopez to a total state prison term of 16
years to life. Lopez timely appealed.
                           DISCUSSION
A.     Standard of Review
       A trial court’s rulings on the admissibility of evidence—
including hearsay, the admissibility of prior acts of domestic
violence, and section 352 determinations—are reviewed for abuse of
discretion. (See People v. Waidla (2000) 22 Cal. 4th 690, 725 [abuse
of discretion standard applies to any evidentiary ruling, including
hearsay]; People v. Yates (2018) 25 Cal. App. 5th 474, 484-485
[hearsay rulings]; People v. Poplar (1999) 70 Cal. App. 4th 1129, 1138
[§ 1109 evidence].)
       Appellate courts review a trial court’s failure to give a lesser
included offense instruction under a de novo standard, considering
the evidence in the light most favorable to the defendant. (People v.
Brothers (2015) 236 Cal. App. 4th 24, 30.)




                                  14
      We reverse a conviction only if the alleged error was
prejudicial. (See Cal. Const., Art. VI, § 13). We review evidentiary
errors for prejudice under the Watson test.3 We reverse if “ ‘after an
examination of the entire cause, including the evidence,’ [we are] of
the ‘opinion’ that it is reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error.” (Watson, supra, 46 Cal.2d at p. 836.)
B.     The Trial Court Did Not Abuse its Discretion by
       Admitting Evidence of Past Domestic Violence and
       Malander’s Injuries
       1.    Applicable Law
       Generally, evidence of propensity or disposition is
inadmissible to prove a person’s conduct on a specific occasion.
(§ 1101, subd. (a); People v. Villatoro (2012) 54 Cal. 4th 1152, 1159.)
The Legislature, however, has created a specific exception to this
general rule when the propensity evidence is domestic violence.
(Villatoro, supra, at p. 1159.)
       Section 1109, subdivision (a)(1), provides, in relevant part:
“[I]n a criminal action in which the defendant is accused of an
offense involving domestic violence, evidence of the defendant’s
commission of other domestic violence is not made inadmissible by
Section 1101 if the evidence is not inadmissible pursuant to Section
352.”
       Section 1109 allows for the admission of evidence of domestic
violence perpetrated by the defendant even when the charged
offense is murder. (See People v. Mitchell (2020) 46 Cal. App. 5th
919, 929 [“courts have unambiguously rejected the suggestion that
[§ 1109] may only be applied when a domestic violence offense is



      3   People v. Watson (1956) 46 Cal. 2d 818 (Watson).



                                  15
charged”]; People v. Brown (2011) 192 Cal. App. 4th 1222, 1234-1237
[§ 1109 applied where defendant charged with murder].)
      2.    The Trial Court Properly Admitted Evidence of Prior
            Acts of Domestic Violence
      Lopez argues that the trial court abused its discretion by
admitting evidence of Malander’s injuries because there was no
evidence, other than her inadmissible hearsay statements, to prove
that he was the one who inflicted the injuries.
      While we agree with Lopez that Malander’s statements
attributing the source of her visible injuries to Lopez are hearsay
statements requiring a valid exception or nonhearsay purpose, we
disagree Malander’s hearsay statements were the only evidence
showing Lopez was the one who was harming Malander.
      Lopez himself made admissions he had abused Malander. He
wrote three cards or letters to Malander in which he admitted that
he hit her.
      There was also percipient witness testimony of Lopez
committing acts of violence against Malander. Multiple witnesses
personally observed Lopez commit acts of violence against
Malander about two months prior to the killing. Gamez saw Lopez
pull Malander’s hair and kick her, and saw her bleeding from her
nose and mouth. Johnson saw Lopez pull Malander’s hair and slap
her. Lucille saw Lopez hit Malander with nunchucks.
      Because other admissible evidence overwhelmingly showed
that Lopez beat Malander, there is no reasonable possibility that if
those statements were omitted the result of the trial would have
been different. Lopez therefore cannot demonstrate he was
prejudiced by admission of Malander’s hearsay statements
attributing her injuries to Lopez.




                                 16
      3.     Admission of the Uncharged Acts of Domestic Violence
             Was Not Unduly Prejudicial Under Section 352
      Lopez asserts that the prior acts evidence was inadmissible
under section 352 because it was highly prejudicial, had little
probative value, was inflammatory, and confused the issues. We
disagree.
      Section 352 affords the trial court discretion to exclude
evidence if its probative value is “substantially outweighed by the
probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.”
(§ 352.)
      Lopez’s acts of domestic violence, offered to prove his
propensity to commit such acts, was highly probative to show that
Malander’s killing was not an accident. (See People v. Wang (2020)
46 Cal. App. 5th 1055, 1075 [rationale for permitting domestic
violence propensity evidence under § 1109 is to eliminate any
presumption that the isolated offense was an accident, isolated
incident, or fabrication].) As for inflammatory, it was no more
inflammatory than the circumstances of the murder itself: killing
Malander by inserting a sharp object into her head.
      There was also little possibility of confusing the issues. The
jury was instructed with CALCRIM No. 852A regarding the
purposes for which they could consider the prior uncharged acts of
domestic violence.4 Given the high probative value of the



      4The instruction read in pertinent part: “The People
presented evidence that the defendant committed domestic violence
that was not charged in this case, specifically, conduct or acts
occurring prior to June 22, 2017.




                                 17
uncharged acts of domestic violence to Lopez’s defense of accident,
the trial court acted within its discretion in concluding that the
probative value of the evidence of domestic violence was not
substantially outweighed by the risk of undue prejudice, nor that it
was likely to confuse the issues.




       “Domestic violence means abuse committed against an adult
who is his cohabitant.
       “Abuse means intentionally or recklessly causing or
attempting to cause bodily injury, or placing another person in
reasonable fear of imminent serious bodily injury to himself or
herself or to someone else. [¶] . . .
       “You may consider this evidence only if the People have
proved by a preponderance of the evidence that the defendant in
fact committed the uncharged domestic violence. Proof by a
preponderance of the evidence is a different burden of proof from
proof beyond a reasonable doubt. A fact is proved by a
preponderance of the evidence if you conclude that it is more likely
than not that the fact is true.
       “If the People have not met this burden of proof, you must
disregard this evidence entirely.
       “If you decide that the defendant committed the uncharged
domestic violence, you may consider that evidence and weigh it
together with all the other evidence received during the trial to help
you determine whether the defendant committed murder.
Remember, however, that evidence of uncharged domestic violence
is not sufficient alone to find the defendant guilty of murder. The
People must still prove each charge and allegation of murder
beyond a reasonable doubt.
       “Do not consider this evidence for any other purpose.”



                                 18
C.    The Trial Court Erred by Admitting Malander’s
      Hearsay Statements, But the Error Was Harmless
      1.    Applicable Law
      If hearsay evidence is admissible, it may be introduced to
prove prior acts of domestic violence offered under section 1109.
(See People v. Price (2004) 120 Cal. App. 4th 224, 240-241 [finding
victim’s hearsay statements offered to prove defendant’s prior acts
of domestic violence were admissible].)
       Section 1250 provides: “(a) Subject to Section 1252,[5]
evidence of a statement of the declarant’s then existing state of
mind, emotion, or physical sensation (including a statement of
intent, plan, motive, design, mental feeling, pain, or bodily health)
is not made inadmissible by the hearsay rule when: [¶] (1) The
evidence is offered to prove the declarant’s state of mind, emotion,
or physical sensation at that time or at any other time when it is
itself an issue in the action; or [¶] (2) The evidence is offered to
prove or explain acts or conduct of the declarant. [¶] (b) This
section does not make admissible evidence of a statement of
memory or belief to prove the fact remembered or believed.”
       “Our cases repeatedly have held that under . . . section 1250,
a victim’s out-of-court statements expressing fear of a defendant are
relevant only when the victim’s conduct in conformity with that fear
is in dispute. [Citations.] We have upheld the admission of such
evidence under . . . section 1250 when the victim’s fearful state of
mind rebutted the defendant’s claims that the victim’s death was


      5 Section 1252 provides that a hearsay statement is
inadmissible if made under circumstances indicating lack of
trustworthiness. Lopez does not assert that any of Malander’s
hearsay statements were inadmissible under this statute; rather his
only assertion is that her state of mind was not at issue.



                                 19
accidental [citation], or provoked . . . .” (People v. Riccardi (2012) 54
Cal. 4th 758, 816, fn. omitted, italics added.)
       2.    The Trial Court Incorrectly Admitted Malander’s
             Hearsay Statements
       The general rule is that an out-of-court statement offered for
the truth of the matter asserted is inadmissible hearsay unless the
statement falls under an appropriate exception. (See § 1200.)
       Malander’s statements to witnesses that (i) Lopez beat her;
(ii) he was the source of her visible injuries, and (iii) he raped her,
are all hearsay statements requiring an exception to the hearsay
rule or a valid nonhearsay purpose to be properly admitted into
evidence.
       The Attorney General argues that Malander’s statements
were properly admitted for the nonhearsay purpose of establishing
Malander’s state of mind. Lopez agrees that state of mind evidence
is admissible where relevant, but argues that it was not relevant
here. More specifically the Attorney General contends that Lopez
placed Malander’s state of mind in issue himself by telling
witnesses that Malander’s death was accidental, and telling Gamez
that Malander was the aggressor in an earlier fight. The Attorney
General cites People v. Hernandez (2003) 30 Cal. 4th 835, 872-873,
disapproved on another ground in People v. Riccardi, supra, 54
Cal.4th at p. 824, fn. 32, for the rule that a murder victim’s fear
may be at issue when the defendant claims the victim behaved in
manner inconsistent with that fear. The Attorney General also
cites People v. Garcia (1986) 178 Cal. App. 3d 814, 822, for the rule
that where the defendant claims self-defense or that a killing was
accidental, statements by the victim showing fear of the defendant
may be admitted to show the victim would not likely have been the
aggressor.




                                   20
       We do not find the Attorney General’s argument persuasive.
In Garcia, the witness had called the victim who was at the
defendant’s house. The victim answered the phone and asked the
witness to come pick him up stating the defendant had “gone crazy
and he’s going to shoot me.” (People v. Garcia, supra, 178
Cal.App.3d at p. 818.) The victim asked the witness to bring a gun
with her. After some angry yelling, the phone went dead. (Id. at
p. 819.) At his trial for murder, the defendant admitted
involvement in the victim’s death, but claimed it was an accident.
(Id. at p. 818.) Initially the trial court was cautious about
admitting the hearsay statement of the victim, but then allowed the
testimony after “it became apparent that the defense was
attempting to portray [the victim] as a ‘tough guy’ with a bad
temper who could become violent and unpredictable, especially
while drinking.” (Id. at p. 822.) This strategy “put in issue [the
victim’s] conduct, demeanor and actions.” (Ibid.)
       Such is not the case here. The theory of the defense case was
Lopez did not have the mental state for murder: Malander’s death
was either accidental or “a rash or impulsive” act. Lopez did not
argue self defense, nor did he argue that he was provoked. Lopez
made no claim that Malander behaved in any manner inconsistent
with her fear of him. Thus, her state of mind was not relevant to
any issue. As a result, the trial court should not have admitted the
various hearsay statements made by Malander in which she stated
Lopez beat her and caused her injuries observed by others into
evidence because the section 1250 exception did not apply.
       The error, however, was harmless. (Watson, supra, 46 Cal.2d
at p. 836; People v. Wang, supra, 46 Cal.App.5th at p. 1070
[applying Watson standard].) As detailed above, there was
overwhelming evidence that Lopez committed numerous acts of
domestic violence against Malander, including in the notes that he




                                 21
wrote to Malander admitting that he hit her, the testimony of
multiple witnesses who saw Lopez hit her, and observed injuries on
her on numerous occasions.
      Further, Lopez’s explanation of Malander’s death as the
result of an accidental fall is belied by the record. She could not
have died by falling onto a sharp object because the police found no
such object at the scene of the crime capable of accidently inflicting
the distinctive, long, narrow penetrating stab wound to her skull.
Nor did Lopez show the police where Malander fell or otherwise
identify any item that could have caused her fatal and distinct
injury. Further, after viewing the photos of the crime scene, Dr.
Dutra found no object capable of accidentally killing Malander.
Perhaps most importantly, Lopez kept telling the dead Malander
that he would not do it again.
      In light of the foregoing, any error in admitting the hearsay
statements attributed to Malander was not prejudicial.
D.     The Trial Court Did Not Abuse its Discretion by
       Declining to Instruct on the Lesser Included Offense of
       Involuntary Manslaughter
       Lopez argues that the trial court erred by refusing his
counsel’s request to instruct the jury on the lesser included offense
of involuntary manslaughter. We disagree. The trial court properly
refused to give the instruction because it was not supported by
substantial evidence.
       1.     Applicable Law
       Murder is the unlawful killing of a human being with malice
aforethought. (Pen. Code, § 187, subd. (a); People v. Bryant (2013)
56 Cal. 4th 959, 964.) Malice may be express or implied. (Pen.
Code, § 188, subd. (a).) It is express when the defendant intends to
kill. (Id., subd. (a)(1); Bryant, supra, at p. 964.) It is implied when
the defendant (a) knowingly performs an act, the natural



                                  22
consequences of which are dangerous to life; (b) with a conscious
disregard for life. (People v. Brothers, supra, 236 Cal.App.4th at p.
30.)
       Involuntary manslaughter is a lesser included offense of
murder. (People v. Thomas (2012) 53 Cal. 4th 771, 813.) It is
statutorily defined as a killing occurring during either: (1) the
commission of an unlawful act not amounting to a felony, i.e., a
misdemeanor; or (2) the commission of a lawful act which might
produce death, performed in an unlawful manner or without due
caution and circumspection. (Pen. Code, § 192, subd. (b); People v.
Brothers, supra, 236 Cal.App.4th at p. 31.) The unlawful act must
be “dangerous to human life or safety under the circumstances of its
commission.” (People v. Cox (2000) 23 Cal. 4th 665, 675.) “A battery
is any willful and unlawful use of force or violence upon the person
of another.” (Pen. Code, § 242.) A battery may constitute an
unlawful act for purposes of involuntary manslaughter “if shown to
be dangerous under the circumstances of [its] commission.” (Cox,
supra, at p. 674.)
       In addition to these statutorily defined means of committing
the offense, an unintentional homicide, committed in the course of a
noninherently dangerous felony, without due caution and
circumspection, may be involuntary manslaughter. (People v.
Burroughs (1984) 35 Cal. 3d 824, 835-836; People v. Brothers, supra,
236 Cal.App.4th at p. 31.) And, a homicide committed in the course
of an inherently dangerous assaultive felony and accomplished
without malice (that is, without the intent to kill and without
conscious disregard for life) is also involuntary manslaughter.
(Brothers, supra, at pp. 32, 33-34.)




                                 23
      2.      Trial Court’s Duty to Instruct on Lesser Included
              Offenses
       “ ‘[E]ven absent a request, and over any party’s objection, a
trial court must instruct a criminal jury on any lesser offense
“necessarily included” in the charged offense, if there is substantial
evidence that only the lesser crime was committed.’ ” (People v.
Smith (2013) 57 Cal. 4th 232, 239, italics added.)
       Instruction upon a lesser included offense must be given only
if the accused presents evidence sufficient “to deserve consideration
by the jury, i.e., ‘evidence from which a jury composed of reasonable
men could have concluded’ ” that the particular facts underlying the
instruction did exist. (People v. Flannel (1979) 25 Cal. 3d 668, 684 &
fn. 12.)
       Due process requires that the jury be instructed on a lesser
included offense if the evidence warrants such an instruction.
(Hopper v. Evans (1982) 456 U.S. 605, 611 [102 S. Ct. 2049, 72
L.Ed.23 367]; People v. Avena (1996) 13 Cal. 4th 394, 424.)
       3.     Relevant Trial Court Proceedings
       During discussions regarding jury instructions, Lopez’s
counsel asked that the court give instructions on “any and all
less[e]r-related offenses to the crime of murder.” Counsel argued
that the court should instruct on involuntary manslaughter because
there was evidence from which the jury could conclude that Lopez
committed an act that was reckless but without the intent to kill or
conscious disregard for human life.
       The trial court deferred ruling on the request. Subsequently,
the court noted that it had met with both counsel in chambers. The
court refused to give the involuntary manslaughter instruction,
finding that it was not supported by substantial evidence. The
court permitted the parties to state their positions for the record.




                                 24
      Lopez’s counsel argued there was substantial evidence from
which the jury could infer that “an act could have occurred causing
the victim’s death that would fall short of intent to kill or conscious
disregard for human life.”
      The prosecutor argued that there was no evidence that Lopez
committed any act that could support an involuntary manslaughter
instruction, noting that Lopez’s statements were that he was a
bystander who saw Malander slip and fall.
      The trial court ruled that it was “standing by its earlier
decision” to not grant the defense request for the involuntary
manslaughter instruction because it was not supported by
substantial evidence.
      4.     The Trial Court Properly Refused to Instruct on the
             Offense of Involuntary Manslaughter
      Lopez argues substantial evidence supported giving the
instruction. Specifically, Lopez asserts that the “circumstances” of
Malander’s death (such as evidence from the crime scene showing
signs of a struggle and Malander’s recent bruises), together with
the history of Lopez’s domestic violence involving Malander, is
substantial evidence from which the jury could have found that
Malander’s fatal injury occurred during a physical fight in which
she fell or was pushed into something sharp. Without an
instruction on involuntary manslaughter, Lopez concludes the jury
was left with an “all or nothing choice” and likely convicted of
second degree murder to avoid finding Lopez not guilty of any
crime.
      We disagree. There was no substantial evidence to support
an instruction on involuntary manslaughter. Because the thin,
straight, two-inch deep stab wound to Malander’s temple is so
distinctive, Dr. Dutra opined it was caused by a screwdriver. Dr.
Dutra specifically ruled out that Malander could have suffered this




                                  25
wound from falling onto the corner of a counter in the motorhome or
onto an object or structure located outside the motorhome during
their argument. It had to be an object “rigid enough that it
penetrated through the skin and the skull,” and the impact must
have had “[a]bout as much force as it would take to slam closed a
heavy door.”
       On cross-examination Lopez’s counsel asked: “[I]s it possible
that a person could fall and if there’s a nail sticking out of a wall or
the floor that the person may fall on a nail and a nail may penetrate
the skull and the skin in the same fashion?” Dr. Dutra responded:
“Yes, that would be possible, yes.” However, no such “nail sticking
out of [the] wall or the floor” was ever found. Nor was there any
other evidence of accident. That leaves a single manner of death as
the cause: a person pushing a long, hard, thin object into
Malander’s skull with the strength necessary to “slam” a “heavy
door.” As a result, the court did not err in refusing to instruct on
involuntary manslaughter.
                           DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                            SINANIAN, J.*

We concur:


             ROTHSCHILD, P. J.              CHANEY, J.


      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  26